Citation Nr: 1130432	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  04-23 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an evaluation in excess of 20 percent for synovitis of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 1944 to June 1946.  The Veteran's awards and decorations include the Combat Infantryman Badge (CIB).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The June 2004 Statement of the Case (SOC) in this matter listed issues of increased evaluations for left thumb and left ankle disabilities and service connection for degenerative disc disease, cervical spine C-5 and C-6, and degenerative arthritis of the lumbar spine (back disorder).  On his VA Form 9 (Substantive Appeal) submitted later that month, the Veteran indicated he was only appealing the claim pertaining to the left ankle.  During a hearing before the RO in May 2006, however, the Veteran and his representative alluded that the Veteran intended to appeal the denial of service connection for a back disorder.  Although a substantive appeal was not issued in connection with the claim of service connection for a back disorder, it has been held that unlike the notice of disagreement, the filing of a substantive appeal is not jurisdictional.  See Gomez v. Principi, 17 Vet. App. 369 (2003) (Holding that the penalty of dismissal for failure to file a substantive appeal is expressly permissive); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  The Board thus assumed jurisdiction over this claim.  

As noted, in May 2006 the Veteran testified at a RO hearing, and in August 2009, he testified at a Board hearing.  A copy of the hearing transcripts are associated with the claims folder and have been reviewed.

In October 2009, the Board reopened the claim of service connection for a back disability and remanded the issue of entitlement to service connection for a back disability for additional development.  In addition, the issue of entitlement to an evaluation in excess of 20 percent for synovitis of the left ankle was also remanded for further development.  With respect to those claims decided herein, the Board finds that the Appeals Management Center (AMC) substantially complied with the October 2009 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding that the Veteran has a back disability that had its onset in service or is otherwise related to active duty, and arthritis of the spine was not exhibited within the first post service year.

2.  The Veteran's service-connected left ankle disability is manifested by subjective complaints of pain, and objective findings of marked limitation of motion, with no finding of ankylosis.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to a disability rating in excess of 20 percent for synovitis of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020, 5271 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106,  5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in April and November 2003 and March 2006 pertaining to his claim of service connection for a back disability and his claim for an increased rating for left ankle disability.  The April 2003 letter predated the July 2003 rating decision.  See id.  Collectively, the April and November 2003 VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.  The March 2006 letter notified the Veteran of the evidence necessary to support a disability rating and effective date pertaining to his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA letters have clearly advised the Veteran of the evidence necessary to substantiate his claims. 

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  The Board has determined that the April and November 2003 VCAA letters constituted proper notice per Vazquez.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d  1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009)  (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claims on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Id.

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and VA and private outpatient treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in May 2003, May 2007, and March 2011 pertaining to his ankle, and he underwent a VA examination in March 2011 pertaining to his back.  Collectively, the VA examination reports are thorough and contain sufficient information to decide the increased rating issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The March 2011 VA examination report pertaining to the back contains an etiological opinion and rationale.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues of service connection for a back disability and entitlement to an increased rating for left ankle disability. 

II.  Service Connection

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1153; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the Veteran served continuously for ninety (90) or more days during a period of war, and if arthritis of the spine became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a); see also Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361,1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

The Veteran is in receipt of the CIB due to his service.  The Board finds this award documents the Veteran's participation in combat.  With regard to his claimed back disability, the Veteran contends that he injured his back in service when he bailed out of a truck and fell five to six feet and hit the ground.  Although service treatment records do not reflect any such injury, the lay statements from the Veteran constitute satisfactory lay evidence that the injury to the back occurred.  See id.

However, his June 1946 separation examination reflects musculoskeletal defects, but none related to the lumbar spine or back.

In August 1946, just months following the Veteran's discharge from service, he was examined by VA.  He reported that while in service, he injured his left thumb, left foot, knee and ankle.  There was no report of an injury to his back.  He also reported that he had had no severe accidents or illnesses since discharge from service.  

In a VA outpatient clinical report dated in November 1984 it is noted that the Veteran was seen for a painful back.  He reported wearing a back brace when he worked.  He related the back disorder to service in 1945.  He stated that he jumped off the side of a truck and fell and hit the ground and was treated at a hospital.  The Veteran was diagnosed at that time with osteoarthritis of lumbosacral spine.

On VA examination in December 1986 the Veteran complained of a back condition.  Physical examination revealed he had nodules over both sacroiliac joints.  The examiner noted that the Veteran's back disorder had been present since the time of an injury in 1944.  It further stated that the Veteran's back aches and locks on him at times.  He noted that surgery was recommended but the Veteran declined it and he was given a back brace, which usually keeps him out of pain.  He described that pain as being in the left lower back and into the left hip.  Regarding the back, the diagnosis was mild degenerative arthritis of the lumbar spine.  X-rays of the lumbar spine revealed minimal degenerative spondylitic changes.

A former co-worker of the Veteran's, ECH, submitted a written statement dated in January 1987, in support of the Veteran's claim.  With regard to the Veteran's back, he stated that "he wore a back brace that could be seen under his shirt..."  In a January 1987 letter, the Veteran's chiropractor noted that the Veteran complained of his low back.  Spinal subluxations and misalignments of C1, T3, T11, and L4 vertebrae and right ilium were found on examination.

In reporting his medical history at a VA examination in May 2003 the Veteran stated that he had an injury while he was working as a loader for the military in World War II when he fell off of the truck while in combat.  He stated that when he jumped off of the truck it affected his left knee, left ankle, and his back.  He stated that with regard to his back, his pain was at a level of 10/10 at that time.  Following physical examination the diagnosis was degenerative arthritis of the lumbosacral spine with moderate functional loss due to pain.

At a VA outpatient visit in July 2003, the Veteran was examined and an impression relevant to his back was low back pain and strain.  Magnetic resonance imaging (MRI) taken in August 2003 provides an impression of L5-S1 grade one spondylolisthesis with moderate bilateral neural foraminal narrowing due to loss of height and anterolisthesis and L4-5 bilateral neural foraminal stenosis slightly worse on the left.  An assessment of the spine in September 2003 by the Veteran's private physician, Dr. B.D. revealed spondylolisthesis of L5-S1.  Dr. B.D. noted in the examination report that x-rays of the spine showed a very old pars fracture, which more than likely occurred at the time of his jump during his active military combat.  On VA examination in May 2007 the Veteran complained of increasing back pain.  Following examination the diagnosis was lumbar spine degenerative osteoarthritis.  The Veteran's private physician, Dr. C.R., examined the Veteran in October 2007 and rendered an impression of low back pain with probably a component of spinal stenosis.

On VA examination conducted in August 2010 the Veteran complained of constant and sharp low back pain.  He also reported that after he left the service in June 1946, he was employed as a police officer from 1952 to 1977.  Following a review of the claims folder and examination of the Veteran, the examiner diagnosed advanced degenerative joint disease with spondylolisthesis of the lumbosacral spine.  The examiner opined that there was inadequate documentation to relate the Veteran's present low back disorder to the incident which happened while in service, specifically jumping five to six feet from a truck while in active duty.  The examiner noted that the Veteran was experiencing a severe disability from his low back condition.  

The RO determined that the August 2010 VA examination was inadequate and scheduled the Veteran for another examination which occurred in March 2011.  At the March 2011 examination the Veteran reported his medical history consistent with what he had reported at prior examinations.  The examiner noted review of the claims folder and following examination he diagnosed the Veteran with chronic thoracic-lumbar spine degenerative disease, with lumbar spine radiographic findings of diffuse osteoporosis, atheromatous aorta, grade 2 spondylolisthesis L5 over S1 with pars defect and facet arthropathy, with posterior osteophytes.  Also diagnosed were thoracic spine radiographic findings of mild degenerative spondylosis, severe kyphosis and mild thoracolumbar scoliosis.  The examiner opined that chronic thoracic lumbar spine degenerative disease is less likely as not (less than 50/50 probability) caused by or a result of an injury sustained in combat service, specifically jumping five to six feet from a truck during service.  The examiner's rationale was that clinical examination and review of medical history is most consistent with a severe back contusion while in military service, with minimal documentation of treatment for the spine during military service.  Service records indicate that the only findings referring to the lumbar spine to be minimal degenerative spondylitic changes on x-ray.  The examiner opined that current physical findings are most likely due to degenerative changes of natural aging, with osteoporosis, and deconditioning over the years with dependency on the back bracing.  

On review, the evidence shows the Veteran has current diagnoses of advanced degenerative joint disease with spondylolisthesis of the lumbosacral spine and x-ray findings of degenerative joint disease and spondylolisthesis of the lumbar spine.  See August 2010 and March 2011 VA examination reports including x-ray findings. 

Regarding an in-service event or injury, the Veteran has reported that his back was injured in combat in Germany when he fell while getting off a truck.  At his Board hearing he specifically stated that he was in Germany and the Germans were shooting at them and they started bailing off the truck because they had ammunition and gas on it.  He stated that a soldier knocked him into the gun, he lost his balance and fell five to six feet from the truck.  He further stated that he had his "pack" with a foxhole shovel in it that was sticking-out, which made his back sore when he fell because it was pulling the shoulder strap.  See Hearing Transcript (Tr.). pp.  16-18.  As noted, the Veteran was in receipt of the CIB and as a combat Veteran, his assertions of an event during combat are to be presumed true if consistent with the time, place, and circumstances of such service.  See 38 U.S.C.A. § 1154(b); Collette, 82 F.3d 389.  Based on this fact, the assertions as to his back injury during the fall from the truck are presumed true as it is consistent with his service.  The question then remains, therefore, is whether any current back disability is related to that service.

The Board sought a VA medical opinion to determine whether a medical nexus exists in this case.  In August 2010, a VA physician reviewed the Veteran's claims folder, to include his credible reports of injuring his back when he fell from a truck.  He also interviewed the Veteran concerning post-service treatment for a back disorder, which the Veteran indicates began in the 1950's, as well as the Veteran's work history after service, in which he served a 25-year career with the Dothan police department.  Based upon this review, the VA examiner was of the opinion that there was inadequate documentation to relate the Veteran's present low back disorder to the incident which happened while in service, specifically jumping five to six feet from a truck while on active duty.  Here, the Board notes that inconclusive statements from doctors and examiners cannot be used to rule out a correlation between a current disorder and the Veteran's military service or service-connected disability.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that speculative medical opinions are inadequate for rating purposes).  Rather, where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection. Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

In response to this opinion, another examination and opinion by a VA examiner was requested and conducted in March 2011.  The examiner reviewed the Veteran's claims folder, to include his history of falling onto his back on a gun after jumping from a military truck.  The examiner conducted a thorough evaluation of the Veteran's back and opined that chronic thoracic lumbar spine degenerative disease is less likely as not (less than 50/50 probability) caused by or a result of an injury sustained during the Veteran's military service.  The examiner reasoned that clinical examination and review of medical history is most consistent with a severe back contusion while in military service, with minimal documentation of treatment for the spine during military service.  Service records indicate that the only findings referring to the lumbar spine to be minimal degenerative spondylitic changes on x-ray.  Current physical findings are most likely due to degenerative changes of natural aging, with osteoporosis, and deconditioning over the years with dependency on the back bracing.  

A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier of fact should consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See also, Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Upon review of the evidence of record, while it is conceded that the Veteran injured his back during service, there were no findings on separation and he did not voice any complaints related to the back on VA examination conducted shortly after separation.  The objective medical evidence does not reflect that he sought post-service treatment for symptoms associated with his back until 1984, thus more than thirty-eight years after service.  Service connection has been in effect for residuals of a left ankle, which he injured during the incident when he fell from the truck, since 1946 and the claims folder reflects that he has sought increased ratings for his left ankle disability since that time but it was not until over 38 years later that he sought compensation related to his back.  Thus despite injuries sustained during service, the post-service evidence lacks a continuity of subjective and objective symptomatology.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this regard, the Board notes first that the absence of any evidence of a back disability for over thirty-eight years after discharge from service, or of persistent symptoms related to the back between service-discharge until 1984 and thereafter constitutes negative evidence tending to disprove the claim that the Veteran developed these disabilities as a result of his in-service injuries.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  The lack of any evidence of continuing back symptomatology for over three decades between the period of active duty and the evidence showing low back disability is itself evidence which tends to show that his disability was not incurred as a result of service.  Moreover, there is no medical evidence showing that his back disability manifested to a degree of 10 percent or more within one year from the date of separation from active service, and therefore service connection for a back disability may not be presumed to have had its onset in service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

With regard to the medical opinions of record, adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The August 2010 and March 2011 VA opinions of record each address the Veteran's combat injuries, specifically his back.  Each also addresses the current diagnoses referable to his back.  The August 2010 VA examiner, however, left out one critical aspect in his determination, that is, a conclusory statement as to etiology; which in effect means the examiner provided no support for a claim of service connection.

The VA examiner in March 2011 was of the opinion that there is less than a 50/50 probability that the Veteran's claimed back disability was caused by or a result of the injury he sustained to his back when he jumped five to six feet from a truck during combat service.  The examiner based her opinion on sound reasoning and further commented that current physical findings are most likely due to degenerative changes of natural aging, with osteoporosis, and deconditioning over the years with dependency on the back bracing.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  The fact remains that the VA examiner was fully aware of the Veteran's in-service and post-service medical history based on a review of the record and rendered a negative etiological opinion as detailed hereinabove.

It is noted that there are medical statements/opinions of record that conflict with the March 2011 VA examiner's opinion.  One in particular is the statement of the VA examiner, who conducted an examination of the Veteran in December 1986 and indicated that the Veteran's back disorder had been present since the time of an injury in 1944.  To the extent this examiner is attempting to establish a nexus between the Veteran's claimed back disability and service, the Board assigns little probative value to this medical statement.  Likewise, another statement by a private physician, Dr. B.D., who noted in a September 2003 examination report that very old pars fracture shown on x-rays more than likely occurred at the time of his jump during military combat.  Here too, the Board accords this doctor's medical statement little probative value for establishing a nexus between a back disability and service incurrence.  Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri, 4 Vet. App. 467.  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

While the December 1986 and September 2003 medical statements/opinions in support of the Veteran's service connection back claim were provided by qualified medical professionals, they unfortunately, did not have the benefit of reviewing the Veteran's claims folder, which significantly diminishes the probative value of their opinions.  The Board is aware that the Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for supporting medical opinions.  The Court has held that, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See e.g. Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

Here, neither physician considered such critical facts as the Veteran not seeking treatment for symptomatology associated with a back disability for decades after service.  Nor that he had a long career as a police officer from 1952 to 1977.  Further, neither physician employed reasoning for the opinion that the diagnosed back disability was in some way linked to the Veteran's military service.  
For these reasons, the Board finds these medical statements/opinions are
less probative of the issue of etiology than the March 2011 VA opinion that finds against a medical nexus.  

The Board has considered the Veteran's contention that a relationship exists between his current back disability, and his in-service injury.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his in-service experiences pertaining to his back injury while in combat,  and as discussed, finds his assertions credible and consistent with his service.  The Veteran, however, is not competent to provide an opinion that his current back disability is due to his in-service injuries and experience as he does not have the requisite medical expertise.  Although it is conceded that he had an in-service back injury, the fact remains that his back disability was not shown until over 38 years after separation from service.  The March 2011 VA examiner has considered the Veteran's assertion in offering an etiological opinion but determined that it was not likely that his back disability was due to service.  The VA examiner, in March 2011 was aware of the Veteran's in-service injuries and experiences per the Veteran's statements and review of the claims folder, but concluded that his back disability was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinions of VA medical examiner which reflects that his back disability is not due to service.

In sum, the Board is left with no documented complaints or findings of a back disability until over three decades after service, and a medical opinion to the effect that such back disability is not etiologically related to service.  The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of VA medical examiner was negative, and contrary opinions of record have been deemed to lack adequate probative value.  Under such circumstances, the Board is unable to find that there is a state of equipoise of the positive and negative evidence.  The preponderance of the evidence now of record is against the Veteran's service connection claim for a back disability.  Accordingly, the Board concludes that service connection for a back disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

III.  Increased rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v.  Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202  (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Here, the Veteran's left ankle synovitis has been evaluated under 38 C.F.R § 4.71a, Diagnostic Codes 5020-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation  assigned.  In this case, DC 5020 refers to synovitis in general while the more specific DC 5271 refers to limited motion of the ankle.  DC 5020 states that synovitis is to be rated on limitation of motion of the affected parts.  Under DC 5271, moderate limitation of motion of the ankle is assigned a 10 percent rating, and marked limitation of motion is assigned a 20 percent rating.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

As noted, the Veteran's left ankle synovitis has been rated as 20 percent disabling under DC 5020-5271.  There is no higher rating available under DC 5271.  The Board thus must consider whether rating the Veteran under other analogous ratings would result in a higher rating or a rating separate from the one assigned.  DCs 5270-5274 all address musculoskeletal disabilities of the ankle.  DCs 5272, 5273, and 5274 all have a maximum rating of 20 percent, so it is not possible for the Veteran to be assigned a higher rating by applying one of these.

The final possible rating code, DC 5270, addresses ankylosis of the ankle and provides up to a 40 percent disability rating.  Ankylosis is "commonly defined as the 'immobility and consolidation of a joint.'"  Augustine v. Principi, 18 Vet. App. 505, 506 (2004) (quoting Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994)).  The Veteran filed a claim for an increased disability evaluation for his service-connected left ankle disability in March 2003.  Since then he has been afforded three VA examinations (May 2003, May 2007 and March 2011), and the Board has reviewed his VA and private treatment records.  At the May 2003 VA examination, on evaluation of the ankle, no gross deformities were revealed.  Range of motion revealed dorsiflexion to 10 degrees, plantar flexion to 30-40 degrees, eversion was to 15 degrees and inversion was to 20 degrees bilaterally.  There was considerable swelling at the ankle.  X-rays showed left ankle degenerative joint disease and osteopenia.  The diagnosis was degenerative arthritis of the left ankle with moderate functional loss due to pain.  

In an August 2003 examination report by the Veteran's private physician, Dr. B.D., it is noted that ankle dorsiflexion is only to neutral position so there is a significant loss of all dorsiflexion on the left side.  The impression was left ankle with total loss of dorsiflexion making gait difficult.  In a September 2003 report Dr. B.D. noted that examination of the left ankle which has required surgery and is ankylosed in the neutral position with a significant external rotation equates to 7 percent whole person impairment for the ankle in neutral position and 10 percent for the significant external rotation of the ankle.  Subsequent VA examination in May 2007 reveal ankle range of motion was -5 degrees dorsiflexion, bilaterally with pain, plantar flexion was 35 degrees bilaterally with pain, eversion was 5 degrees bilaterally with pain, and inversion was 5 degrees bilaterally with pain.  The Veteran had moderate fatigue, weakness and lack of endurance with repetitive testing of the left ankle.  The examiner noted that range of motion of the injured left ankle was comparable to the other ankle.  X-rays taken showed no evidence of fracture or dislocation of the left ankle.  

VA examination for joints in March 2011 reveals the Veteran had a wide-based, slow gait.  There was no ankle instability, or tendon abnormality.  On range of motion testing of the left ankle, dorsiflexion was zero to 10 degrees, and plantar flexion was from zero to 45 degrees.  There was no joint ankylosis.  X-rays revealed an essentially normal examination.  

Ankylosis of the left ankle has not been found on examination by VA.  However, Dr. B.D. in September 2003 found that the Veteran's left ankle was ankylosed in the neutral position with a significant external rotation, but, it was not shown to be ankylosed in plantar flexion between 30 and 40 degrees or in dorsiflexion between zero and 10 degrees, which is what is required in order to warrant the next higher evaluation of 30 percent under DC 5270.  Furthermore, VA examinations in May 2007 and March 2011, subsequent to Dr. B.D.'s evaluation also do not show ankylosis of the left ankle as required under DC 5270.  Therefore an evaluation in excess of 20 percent under DC 5270 is not warranted.  

The Board has considered whether there is additional loss of function as a result of repetitive use of the left ankle.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a disability has been rated at the maximum level provided by the limitation of motion diagnostic code under which it is rated, those considerations do not apply.  38 C.F.R. §§ 4.40, 4.45 (2010); VAOPGCPREC 36-97 (1997), 63 Fed. Reg. 31262 (1998); Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code). 

In addition, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). However, the weight of the credible evidence demonstrates that a rating in excess of 20 percent for the Veteran's left ankle disability has not been demonstrated.  

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule provides for higher ratings for the Veteran's left ankle disability under DC 5270, but findings supporting a higher rating have not been documented.  In addition, it has not been shown that the service-connected left ankle disability has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment beyond the intent of the rating schedule.  The Board thus finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

As the preponderance of the evidence is against the claim for an increased evaluation in excess of 20 percent for synovitis of the left ankle, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

CONTINUED ON NEXT PAGE...


ORDER

Service connection for a back disability is denied.

An evaluation in excess of 20 percent for synovitis of the left ankle is denied.



____________________________________________
M.W. KREINDLER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


